

116 S3073 IS: Stopping All Nefarious Toys in America Act
U.S. Senate
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3073IN THE SENATE OF THE UNITED STATESDecember 17, 2019Mr. Cassidy (for himself, Mr. Tillis, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require online marketplaces to disclose certain verified information regarding sellers of
			 children’s products to inform consumers.
	
 1.Short titleThis Act may be cited as the Stopping All Nefarious Toys in America Act or SANTA Act. 2.Disclosure of information by online marketplaces to inform consumers (a)Verification requiredAny online marketplace that sells, allows, facilitates, or enables the online sale of children’s products shall verify the identity of the seller of a new and unused children’s product through requiring the following information to be provided by the seller:
 (1)Verified bank account information. (2)Government issued photo identification.
 (3)Government issued record verifying the individual or business contact information. Contact information shall be verified on an ongoing basis to ensure seller is available for consumer outreach.
 (b)Information requiredAny online marketplace that sells, allows, facilitates, or enables the online sale of a children’s product shall disclose to consumers in a conspicuous manner or through a link on the product listing, the following information:
 (1)The identity of any seller of a new children’s product which shall include— (A)the full name of the seller;
 (B)the full business address of the seller; (C)whether the seller is the manufacturer, importer, retailer, or reseller of the children’s product; and
 (D)contact information for the seller, including phone number and working email address. (2)Any other information determined appropriate by the Federal Trade Commission.
 (c)Fulfillment or shipment by different party than sellerIn addition to the requirements of subsection (b), an online marketplace that warehouses, distributes, or otherwise fulfills the children’s product order shall disclose to the consumer prior to purchase the identification of the seller supplying the children’s product if different than the seller listed on the product listing page.
			(d)Enforcement
 (1)Unfair and deceptive acts or practicesA violation of subsection (a), (b), or (c) shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
				(2)Powers of Federal Trade Commission
 (A)In generalThe Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.
 (B)Privileges and immunitiesAny person that violates subsection (a), (b), or (c) shall be subject to the penalties, and entitled to the privileges and immunities, provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).
 (3)RegulationsThe Federal Trade Commission may promulgate regulations under section 553 of title 5, United States Code, as necessary with respect to collecting and verifying information under this section.
 (4)Authority preservedNothing in this Act shall be construed to limit the authority of the Federal Trade Commission under any other provision of law.
 (e)DefinitionsIn this Act: (1)Children’s productThe term children’s product means a consumer product designed or intended primarily for children 12 years of age or younger. In determining whether a consumer product is primarily intended for a child 12 years of age or younger, each of the following factors shall be considered:
 (A)A statement by the manufacturer about the intended use of the product, including a label on the product, if such statement is reasonable.
 (B)Whether the product is represented in its packaging, display, promotion, or advertising as appropriate for use by children 12 years of age or younger.
 (C)Whether the product is commonly recognized by consumers as being intended for use by a child 12 years of age or younger.
 (2)Online marketplaceThe term online marketplace means any electronically based or accessed platform that hosts sellers, including third party sellers, and includes features that allow for, facilitate, or enable the sale, purchase, payment, storage, shipping, or delivery of a consumer product in the United States.
 (3)SellerThe term seller means a person who imports, stores, sells, offers for sale, distributes, ships, or delivers a consumer product through an online marketplace. The term seller includes third party sellers.
 (4)Third party sellerThe term third party seller means any seller independent of an operator, facilitator, or owner of an online marketplace, and which imports, stores, sells or offers for sale, distributes, ships, or delivers a consumer product in the United States through an online marketplace.
 3.Other authoritiesNothing in this Act shall be construed to limit or otherwise affect any other Federal authority, rule, regulation, or standard that applies to children’s products, including the provisions of section 230 of the Communications Act of 1934 (47 U.S.C. 230) as such provisions apply to an online marketplace.
 4.Effective dateThis Act shall take effect 180 days after the date of the enactment of this Act.